           Case 2:21-cr-00118-JAD-BNW Document 15 Filed 07/20/21 Page 1 of 2



 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 District of Nevada
   Nevada Bar No. 14853
 3 JESSICA OLIVA
   Assistant United States Attorney
 4 501 Las Vegas Blvd. So., Suite 1100
   Las Vegas, Nevada 89101
 5 Tel: (702) 388-6268
   jessica.oliva@usdoj.gov
 6
   MICHAEL C. LANDMAN (N.Y. Bar No. 5423603)
 7 Trial Attorney
   Tax Division, Western Criminal Enforcement Section
 8 United States Department of Justice
   150 M Street NE, Room 2.118
 9 Washington, D.C. 20002
   Tel: (202) 307-6541
10 michael.c.landman@usdoj.gov

11 Attorneys for the United States

12
                                 UNITED STATES DISTRICT COURT
13                                    DISTRICT OF NEVADA

14 UNITED STATES OF AMERICA,                      Case No. 2:21-cr-00118-JAD-BNW

15                  Plaintiff,                    STIPULATION AND ORDER
                                                  TO CONTINUE SENTENCING
16          v.                                    HEARING
                                                  (First Request)
17 GRACIELA RUEDA ALVAREZ,
   aka “Graciela Masso,”
18
                 Defendant.
19

20          It is hereby stipulated and agreed, by and between Christopher Chiou, Acting

21 United States Attorney, through Jessica Oliva, Assistant United States Attorney; Michael

22 Landman, Trial Attorney, United States Department of Justice; and Jason Silver, Esq. and

23 Suzanne Warren Esq., counsel to defendant Graciela Rueda Alvarez, aka Graciela Masso,

24
           Case 2:21-cr-00118-JAD-BNW Document 15 Filed 07/20/21 Page 2 of 2



 1 that the Sentencing Hearing currently scheduled for September 27, 2021 at 3:00 pm, be

 2 vacated and rescheduled to Tuesday, November 9, 2021 at 2:00 pm.

 3         This Stipulation is based on the following:

 4         1.     Counsel for the Government is scheduled to start a two-week trial in Reno,

 5 Nevada on September 27, 2021, the same date that sentencing is currently scheduled in

 6 this case in Las Vegas.

 7         2.     The defendant is not in custody and agrees to the continuance.

 8         3.     The Court proposed November 9, 2021 at 2:00 pm as an alternative date

 9 and time for the sentencing hearing. Counsel for both parties and the defendant are

10 available for a sentencing hearing at this date and time.

11         4.     This is the first request for a continuance of the Sentencing Hearing.

12         Respectfully submitted this 20th day of July 2021.

13

14 CHRISTOPHER CHIOU
   Acting United States Attorney
15
    /s/ Jessica Oliva      _________                     _/s/ Jason M. Silver________________
16 JESSICA OLIVA                                         JASON M. SILVER
   Assistant United States Attorney                      Attorney for Defendant GRACIELA
17                                                       RUEDA ALVAREZ
   _/s/ Michael C. Landman___________
18 MICHAEL C. LANDMAN
   Trial Attorney
19 Department of Justice, Tax Division

20                                             IT IS SO ORDERED:

21
                                               ____________________________________
22                                             UNITED STATES DISTRICT JUDGE
                                                         7/20/2021
23                                             DATED: ________________________

24

                                                  2
